DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 08/09/2022 is acknowledged.  The arguments have been considered but are not found persuasive because each of the recombinant microorganisms of Inventions I and II have different enzymes, different biosynthetic pathways, and produce different products.   Restriction for examination purposes is proper because all these inventions are independent or distinct for the reasons given above and of record, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Priority
4.	The instant application claims priority to US provisional applications 62/308,937 filed March 16, 2016 (PI) and 62/343,598 filed May 31, 2016 (P2), respectively. However, both Pl and P2 do not appear to directly and unambiguously disclose the claimed recombinant microorganism, enzymes, and biosynthetic pathways starting with prenol and/or isoprenol. Thus, the effective date of the instant claims is the filing date of March 15, 2017 of PCT/US2017/022581


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the phrase “said microorganism comprising: a) one or more alcohol(s) selected from prenol, isoprenol, or both” which renders the claim vague and indefinite since it is unclear how the recombinant microorganism can comprise prenol and/or isoprenol.  Dependent claims 2-8 are also rejected because they do not correct the defect.
	Claim 6 recites the phrase “reduced expression of gene(s) encoding one or more fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate” which renders the claim vague and indefinite since the specific genes are not known and not recited in the claim and the specific genetic modification that reduces expression of the genes are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to a broad genus of recombinant microorganisms for the production of an isoprenoid(s) or an isoprenoid derivative(s), said microorganism comprising: a) one or more alcohol(s) selected from prenol, isoprenol, or both; b) enzymes catalyzing conversion of said alcohol(s) to dimethylallyl pyrophosphate (DMAPP) and isopentenyl pyrophosphate (IPP) comprising: a) an alcohol kinase (EC 2.7.1.-) plus a phosphate kinase (EC 2.7.4.-), or b) an alcohol diphosphokinase (EC 2.7.6.-), plus optionally c) an IPP isomerase (EC 5.3.3.2); c) a GPP synthase catalyzing conversion of said DMAPP and IPP to geranyl diphosphate (GPP); and d) one or more enzyme(s) selected from a group comprising farnesyl diphosphate synthase, geranylgeranyl-diphosphate synthase, prenyl transferase, terpene synthase, terpene cyclase, tetrahydrocannabinolic acid synthase, cannabidiolic acid synthase, cannabichromenic acid synthase, tetrahydrocannabivarinic acid synthase, cannabidivarinic acid synthase, and cannabichrovarinic acid synthase catalyzing conversion of said GPP to an isoprenoid(s) or an isoprenoid derivative(s); said recombinant microorganisms further comprise reduced expression of a genus of genes encoding one or more fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

	The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17). The reference teachings only provide guidance for searching and screening for the genus of genes encoding one or more fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate.
The instant application discloses in paragraph [00123] and [00124]one prophetic example for the double phosphorylation catalyzed by a) an alcohol kinase plus a phosphate kinase or b) an alcohol diphosphokinase recited in claim 1 part b), where the alcohol kinases are the mutated Thermoplasma acidophilum ipk and the E. coli ychB.  However, in the published PhD thesis from inventor Cheong (Seokjung Cheong, PhD Thesis, Aug 2017, Development of de nova biosynthetic pathways; PTO 892) inventor Cheong exactly followed the protocol described in paragraphs [00123] and [00124] of the application using the same enzyme and E. coli strain and concludes that the double phosphorylation steps by selected isopentenyl phosphate kinases were not operative (see page 146, lines 11 and 12). Inventor Cheong states that in order to realize the proposed novel DMAPP/IPP synthesis pathway, more work is required to trigger the double phosphorylation steps (see page 146, last sentence), and the search for this kinase represents an ongoing research objective within our group (see page 149, lines 6 and 7).  In addition the PhD thesis of Edgar (Steven McBride Edgar, PhD Thesis, submitted Feb 2017, Metabolic Engineering for the Production of Functionalized Terpenoids in Heterologous Hosts; PTO 892) further evidences that no suitable prenol kinase was known to exist at the earliest filing date of the instant application (see Figure on page 150).  Edgar states on page 145, 2nd paragraph:  “However, at the beginning of experiments, no enzyme catalyzing the first pathway step was known to exist and thus we set out to screen candidates”.  Taken together, the prophetic example instant application disclosed in paragraph [00123] and [00124] does not appear to work and appears to be inoperative because suitable prenol phosphorylating kinases are lacking.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the enzymatic activities for the recited fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate. 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed genus of recombinant microorganisms for the production of an isoprenoid(s) or an isoprenoid derivative(s), said microorganism comprising: a) one or more alcohol(s) selected from prenol, isoprenol, or both; b) enzymes catalyzing conversion of said alcohol(s) to dimethylallyl pyrophosphate (DMAPP) and isopentenyl pyrophosphate (IPP) comprising: a) an alcohol kinase (EC 2.7.1.-) plus a phosphate kinase (EC 2.7.4.-), or b) an alcohol diphosphokinase (EC 2.7.6.-), plus optionally c) an IPP isomerase (EC 5.3.3.2); c) a GPP synthase catalyzing conversion of said DMAPP and IPP to geranyl diphosphate (GPP); and d) one or more enzyme(s) selected from a group comprising farnesyl diphosphate synthase, geranylgeranyl-diphosphate synthase, prenyl transferase, terpene synthase, terpene cyclase, tetrahydrocannabinolic acid synthase, cannabidiolic acid synthase, cannabichromenic acid synthase, tetrahydrocannabivarinic acid synthase, cannabidivarinic acid synthase, and cannabichrovarinic acid synthase catalyzing conversion of said GPP to an isoprenoid(s) or an isoprenoid derivative(s); said recombinant microorganisms further comprise reduced expression of a genus of genes encoding one or more fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate.
  



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Biotechnology for Biofuels 2013, 6:57; PTO 892) in view of Liu et al. (Sci Rep 6, 24117 (04/072016); IDS filed 06/26/2021), Supplementary data of Liu et al. (Sci Rep 6, 24117 (04/07/2016); PTO 892), US20030125573 (07/03/2003; PTO 892), Kumano et al. (Bioorganic & Medicinal Chemistry 16 (2008) 8117–8126; PTO 892), Shindo et al.  (Biosci. Biotechnol. Biochem., 75 (3), 505–510, 2011; PTO 892), US20120144523 (06/07/2012; PTO 892), US20130067619 (03/14/2013; PTO 892), US20140141476 (05/22/2014; PTO 892), US20150284743(10/08/2015; PTO 892).

Zheng et al. teach engineered Escherichia coli for high-specificity production of isoprenol and prenol where a mevalonate titer of 1.7 g/L was obtained by constructing an efficient heterogenous MVA upper pathway in the engineered E. coli.  Zheng et al. teach that the engineered Escherichia coli uses the heterogenous MVA upper pathway having HMG-CoA synthase and HMG-CoA reductase for isoprenoid biosynthesis and  directs the isopentenyl pyrophosphate (IPP) and dimethylallyl pyrophosphate (DMAPP) intermediate to pyrophosphate hydrolization pathway using phosphatase or pyrophosphatase for the production of isoprenol or prenol.  Zheng et al. teach a process comprising culturing the engineered Escherichia coli in culture medium comprising glucose as carbon source thereby producing isoprenol and prenol, where the heterogenous MVA upper pathway having HMG-CoA synthase and HMG-CoA reductase produces IPP and DMAPP intermediates which are converted to isoprenol and prenol by the phosphatase or pyrophosphatase.  See entire publication and abstract especially Results section, Discussion section, Figs. 1-7, Table 1, and pages 3-7.  The teachings of the reference differ from the claims in that the reference does not teach the claimed recombinant microorganism for the production of an isoprenoid(s) or an isoprenoid derivative(s).

Liu et al. teaches the claimed enzymatic pathway and the generation of a mutated Thermoplasma acidophilum phosphate kinase ThaIPK with the substitutions V73I, Yl41 V and K204G (seepage 3, first paragraph), which was referred to in the prophetic example of the instant application.  Liu et al. teaches the mutated enzyme was introduced into an E.coli strain comprising further enzymes (see paragraph "Raising DMAPP production in vivo" in page 3); and the resulting pathway is shown in Supplementary Figure 5 at the bottom (see Supplementary Figure 5. Synthetic pathway of β-carotene using DMA as substrate in strain QL105).  According to the pathway shown Supplementary data Figure 5, the generated E.coli strain contains the enzymatic activities as set forth in the claims leading to the conversion of prenol (DMA) to DMAPP/IPP via the intermediate DMAP.  Further, at least some of the enzymatic activities as set forth in the claims are present such as IspA leading to the production of FPP and GGPP. 
  
	US20030125573 teaches in Figure 9 and paragraph [0060] the enzymatic pathway set forth in the claims, where Figure 9 discloses the pyrophosphorylation of isoprenol or prenol to generate DMAPP and IPP, and the generated products are subjected to further enzymatic steps to produce farnesol inclueit using a GGPP synthase and a FPP synthase as set forth in the claims. US20030125573 teaches in paragraph [0061]the enzymatic pathway can be carried out in any genetically modified organism including bacteria and yeast.

	Kumano et al. teach that NphB is a soluble prenyltransferase from Streptomyces sp. strain CL190 that attaches a geranyl group to a 1,3,6,8-tetrahydroxynaphthalene-derived polyketide during the biosynthesis of anti-oxidant naphterpin.  Kumano et al. teach multiple chemoenzymatic syntheses of various prenylated compounds from aromatic substrates including flavonoids using two prenyltransferases NphB and SCO7190, a NphB homolog from Streptomyces coelicolor A3(2), as biocatalysts where NphB catalyzes carbon–carbon-based and carbon–oxygen based geranylation of a diverse collection of hydroxyl-containing aromatic acceptors, and where the NphB and SCO7190 were overproduced in Escherichia coli and purified to homogeneity.  See entire publication and abstract especially Results and discussion section, Experimental section, pages 8117- 8123.

	Shindo et al. teach cell-free bioconversion of substituted naphthalenes with PhnA1A2A3A4 (an aromatic dihydroxylating dioxygenase from marine bacterium Cycloclasticus sp. strain A5) and prenyltransferase NphB (geranyltransferase from Streptomyces sp. strain CL190) or SCO7190 (dimethylallyltransferase from Streptomyces coelicolor A3(2)) to produce prenyl naphthalen-ols, where NphB-catalyzed reaction were carried out in Tris–HCl (pH 9.0), containing MgCl2, aromatic substrate, geranyl diphosphate (GPP), and NphB.  Shindo et al. teach that using 2-methylnaphthalene, 1-methoxynaphthalene, and 1-ethoxynaphthalene as the starting substrates, 10 novel prenyl naphthalen-ols were produced by combinational bioconversion where the novel prenyl naphthalen-ols each showed potent antioxidative activity against a rat brain homogenate model.  See entire publication and abstract especially Material and Methods section, Results and Discussion section, Figs. 1-3, and pages 506-510.

	US20120144523 teach that nucleic acid molecules from Cannabis sativa (cannabis, hemp, marijuana) have been isolated and characterized, and encode polypeptides having aromatic prenyltransferase activity, specifically, the aromatic prenyltransferase CsPT1 is a geranylpyrophosphate olivetolate geranyltransferase, active in the cannabinoid biosynthesis step of prenylation of olivetolic acid to form cannabigerolic acid (CBGA).  US20120144523 teach that expression or over-expression of the nucleic acids alters levels of cannabinoid compounds, and the polypeptides may be used in vivo or in vitro to produce cannabinoid compounds.  US20120144523 teach a process of transferring a prenyl group comprising reacting a prenyl group acceptor molecule with a prenyl group donor molecule in presence of the aromatic prenyltransferase CsPT1, thereby transferring the prenyl group from the prenyl group donor molecule to the prenyl group acceptor molecule.  US20120144523 teach a method of altering levels of cannabinoid compounds in an organism, cell or tissue comprising expressing or over-expressing a nucleic acid molecule encoding aromatic prenyltransferase CsPT1in the organism, cell or tissue, in comparison to a similar variety of organism, cell or tissue grown under similar conditions but without the expressing or over-expressing of the nucleic acid molecule, wherein the microorganism is yeast or E. coli.  US20120144523 teach CsPT1 expressed in Sf9 insect cells and yeast was assayed with olivetolic acid and was found to catalyze the transfer of the C10 prenyl group of geranyl diphosphate to form two products: the major product cannabigerolic acid (or 3-geranyl olivetolate) eluting at 9.9 min and the minor product 5-geranyl olivetolate eluting at 10.5 min (FIGS. 2 and 3).  US20120144523 teach that CsPT1 geranylated olivetolic acid as well as olivetol, phlorisovalerophenone, naringenin and resveratrol as shown in Table 3.  See entire publication and claims especially claims 1-17, Examples 1-4, and paragraphs [0008]- [0036].

	US20130067619 teach nucleic acid molecules encoding polypeptides having polyketide synthase activity, expression or over-expression of the nucleic acids alters levels of cannabinoid compounds in organisms, and the polypeptides may be used in vivo or in vitro to produce cannabinoid compounds.  US20130067619 teach a novel gene from cannabis which encodes a polyketide forming enzyme termed Cannabis sativa olivetolic acid synthase (CsOAS) that, acting together with Cannabis sativa polyketide synthase/olivetol synthase enzyme (CsPKS/olivetol synthase), catalyzes the formation of olivetolic acid, where the CsPKS/olivetol synthase has polyketide synthase activity, while CsOAS functions as a polyketide cyclase to form olivetolic acid.  US20130067619 teach that expression or over-expression of the nucleic acid molecules encoding polypeptides having polyketide synthase activity will result in expression or over-expression of the enzyme that catalyzes the synthesis of aromatic polyketides (e.g. olivetolic acid) which may result in increased production of cannabinoid compounds such as cannabigerolic acid, Δ9-tetrahydrocannabinolic acid, cannabidiolic acid, cannabichromenic acid, Δ9-tetrahydrocannabinol, cannabidiol, and cannabichromene.  See entire publication and claims especially claims 1-14, 16, and 21-26, Examples 1-9, and paragraphs [0009]- [0046].

	US20140141476 teaches a process of synthesizing a naturally-occurring cannabinoid compound or a non-naturally occurring analog of a cannabinoid compound in a microorganism overexpressing nucleic acid encoding alkanoyl Co-A synthetase and over-expression of one or more other nucleic acids that encode one or more other enzymes in a cannabinoid biosynthetic pathway, wherein the cannabinoid compound is one or more of cannabigerolic acid (CBGA), Δ9-tetrahydrocannabinolic acid, cannabidiolic acid, cannabichromenic acid, Δ9-tetrahydrocannabinol, cannabidiol or cannabichromene or an analog thereof comprising a side-chain of 1 to 9 carbon atoms in length; wherein the microorganism is E. coli or Saccharomyces cerevisiae; and wherein the one or more enzymes in a cannabinoid biosynthetic pathway is one or more of a type III polyketide synthase/olivetol synthase, a geranylpyrophosphate:olivetolate geranyltransferase, a Δ9-tetrahydrocannabinolic acid synthase, a cannabidiolic acid synthase or a cannabichromenic acid synthase.  See entire publication and claims especially claims 13, 15, 17-25, and 27-30, Examples 1-7, and paragraphs [0010 ]-[0032].

	US20150284743 teaches a recombinant microorganism producing an isoprenoid precursor(s), or optionally an isoprenoid(s) or a derivative(s) thereof, said recombinant microorganism comprising one or more enzyme-produced intermediate products 3-methyl-3-buten-1-ol [i.e. isoprenol] (paragraph [0108]; "In one embodiment, a (micro)organism is used having the natural or artificial property of endogenously producing isoprenol, and also expressing or overexpressing the enzymes as described in connection with Pathways A to F, above, so as to produce isoprene from a carbon source present in solution"; paragraph [0109]; "In one embodiment the microorganism according to the present invention or employed in the method according to the invention is an organism, preferably a microorganism, which has been genetically modified to contain one or more foreign nucleic acid molecules encoding one or more of the enzymes as described above in connection with Pathways A to F").

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the E. coli of Zheng et al. with the enzymes taught in the above references.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant microorganism for the production of an isoprenoid(s) or an isoprenoid derivative(s) comprising enzymes catalyzing conversion of alcohol(s) to dimethylallyl pyrophosphate (DMAPP) and isopentenyl pyrophosphate (IPP) and conversion of DMAPP and IPP to geranyl diphosphate (GPP) for production of other products including cannabinoids, isoprenoids such as hemiterpenoids and monoterpenoids.  It would have been obvious to grown in a culture medium the recombinant microorganism and isolated the isoprenoid(s) or isoprenoid derivative(s) from said culture medium or said recombinant  microorganism or both recited in the claims as routine optimization and/or desired.  It would have been obvious to reduce gene(s) in the recombinant microorganism encoding one or more fermentation enzymes leading to reduced production of one or more of lactate, acetate, ethanol or succinate as routine optimization and/or desired for increased and/or improved production of isoprenoid(s) or an isoprenoid derivative(s).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming E.coli to express enzymes in biosynthetic pathways for production of products including isoprenoid(s) or an isoprenoid derivative(s) are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652